UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-7636


LARRY COCHRAN,

                    Petitioner - Appellant,

             v.

R. MALDONADO,

                    Respondent - Appellee.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
James K. Bredar, Chief District Judge. (1:21-cv-00154-JKB)


Submitted: March 24, 2022                                         Decided: March 29, 2022


Before MOTZ, WYNN, and RICHARDSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Larry Cochran, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Larry Cochran, a federal prisoner, appeals the district court’s order denying relief

on his 28 U.S.C. § 2241 petition. We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. Cochran v. Maldonado,

No. 1:21-cv-00154-JKB (D. Md. filed Oct. 7, 2021; entered Oct. 8, 2021). We dispense

with oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2